       Case 2:21-cv-01324-WBV-JVM Document 1 Filed 07/12/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 FLORIDA BEEF, INC.                                    Civil Action No.

        Plaintiff,

 v.

 FARM TO MARKET, LLC

        Defendant.


                                           COMPLAINT

       Florida Beef, Inc. (“Florida Beef”) sues Farm to Market, LLC (“FTM”) as follows:

                                       Jurisdiction and Venue

       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1332 because there is more than

$75,000 in controversy exclusive of interest and costs, Florida Beef is a Florida corporation with

its principal business place in Florida, and FTM is a Louisiana limited liability company with its

principal place of business in Covington, Louisiana and its members all by information and belief

citizens and residents of Louisiana.

                                               Facts

       2.      Florida Beef on or about April 2, 2021 sold beef to FTM, and invoiced FTM for

that beef at agreed prices and terms, the invoices to be paid by April 12, 2021 ($67,032.31 and

$72,236.15, total $139,268.46), as agreed shipping the beef on to FTM’s customers.

       3.      FTM’s and Florida Beef’s accepted means of FTM’s payment, was and is for FTM

to pay Florida Beef by electronic means (wire transfer/ACH).

       4.      FTM, however, received a fraudulent email from an unknown third party

purporting to be from Florida Beef. Had FTM studied the email- purportedly from

                                                -1-
       Case 2:21-cv-01324-WBV-JVM Document 1 Filed 07/12/21 Page 2 of 3




kim.cook@floridabeeflnc.com FTM would have seen that the email was fraudulent: Florida

Beef’s email domain is “floridabeefinc.com” (with an “i” not an “l”).

       5.      The “floridabeeflnc.com” email had been opened by a fraudster; a whois lookup

shows that it had been registered on March 19, 2021 using a private by-proxy registration.

       6.      In contrast, a whois lookup confirms that the authentic domain of Florida Beef,

“floridabeefinc.com” was registered on May 8, 2009.

       7.      The fraudulent email included an attachment purportedly from Florida Beef,

changing the wiring details and bank account for Florida Beef. FTM did not verify the supposed

change with Florida Beef, and instead, according to FTM, wired money to an account set up by

the fraudster third party. As a result, Florida Beef never received payment for its invoices.

       8.      It was the responsibility of FTM to verify for each transaction, that FTM was wiring

payment to Florida Beef’s correct account, for confirmed receipt by Florida Beef.

       9.      When Florida Beef did not receive timely payment from FTM for Florida Beef’s

invoices, FTM learned that it had made, or claimed to have made, payment to the fraudulent

account. Florida Beef demanded that FTM make payment to Florida Beef, however, FTM has

refused to make that payment.

       10.     FTM has breached its contract with Florida Beef to pay Florida Beef for goods sold

and delivered, namely, beef on agreed contractual terms between FTM and Florida Beef, and

accordingly owes Florida Beef damages as demanded herein.

       11.     Florida Beef has within the last thirty (30) days sent a written demand to FTM for

payment; FTM has failed to pay.

       WHEREFORE, Florida Beef demands judgment in its favor and against FTM for breach

of contract in the amount of at least $139,268.46, plus its attorneys fees and costs pursuant to the




                                                -2-
       Case 2:21-cv-01324-WBV-JVM Document 1 Filed 07/12/21 Page 3 of 3




Louisiana Open Account Statute, La. RS 9:2781, plus further costs and prejudgment interest as

permitted by the Court, and other and further proper and equitable relief.

Dated: July 12, 2021                         Respectfully submitted,


 /s/ J. Stephen Simms                             LOCAL COUNSEL
 J. Stephen Simms
 (pro hac vice pending)                           LAW OFFICE OF CARY A. DES ROCHES
 Simms Showers LLP
 201 International Circle, Suite 230              By: /s/ Cary A. Des Roches
 Baltimore, Maryland 21030                        Cary A. Des Roches (La. Bar. No. 19550)
 Tel: 410-783-5795                                225 Phosphor Avenue
 Fax: 410-510-1789                                Metairie, LA 70005
 Email: jssimms@simmsshowers.com
                                                  and

                                                  1100 Poydras Street, Suite 3250
                                                  New Orleans, Louisiana 70163
                                                  Telephone: (504) 235-9322
                                                  Facsimile: (504) 588-9750
                                                  Email: cdr@desrocheslaw.com

                                      Florida Beef Counsel




                                               -3-
